NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50362

                Plaintiff-Appellee,             D.C. No. 5:18-cr-00322-FMO-1

 v.
                                                MEMORANDUM*
MARTIN RIVERA-LEON, AKA Martin
Leon, AKA Martin Rivera, AKA Martin
Leon Rivera, AKA Martin Rivera-Rivera,

                Defendant-Appellant.

                    Appeal from the United States District Court
                        for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Martin Rivera-Leon appeals from the district court’s judgment and

challenges his guilty-plea conviction and 24-month sentence for being an illegal

alien found in the United States following deportation, in violation of 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Rivera-Leon’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Rivera-Leon the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    19-50362